DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending. Claims 1-20 are being examined on the merits.

Preliminary Amendment
The Preliminary Amendment filed January 11, 2021 is acknowledged.
Claims 21-29 are each designated as being withdrawn. While Applicant’s remarks indicate that Applicant does not intend that these claims be examined (Remarks, p. 7), it is not clear why they have been given the claim status of withdrawn. The “withdrawn” status indicator is only to be used for claims which are non-elected in response to a restriction or species election. MPEP 714 II C A. Since no restriction requirement or species election has been issued in this case, and since Applicant does not want claims 21-29 to be examined, these claims should be canceled.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
In claim 1, the limitation “a viral-specific PLA assay” in step (a) should be “a viral-specific 
proximity ligation assay (PLA)”. An abbreviation should be defined once in the claim set before the abbreviation alone is used. In step (b), the limitation the “the virus preparation” should be “the viral preparation”. In addition, the word “and” should be added at the end of step (b).

concentrated” in l. 2.

Appropriate correction is required.

Claim Interpretation
Claim 20 recites the limitation “wherein optionally, the AAV preparation is concentrated and further wherein the preparation is administered …”. For purposes of examination, the term “optionally” is being interpreted as modifying only the first clause (“the AAV preparation is concentrated”), but not the second clause (“the preparation is administered”). That is, the concentration step is being construed as optional, but the administration step is being construed as required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites the limitation “quantifying the total number of viral DNA in the … preparation”. The meaning of this limitation is not clear. Specifically, it is not clear what DNA structure is intended to be quantified. For example, the total number of genomes could be quantified, or the total number of DNA molecules, or the number of gene copies of a particular gene, and so on. Claim 12 makes a similar recitation of “quantifying the total number of AAV DNA”, and is rejected for the same reason. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claims 2-11 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.
Claims 13-20 depend directly or indirectly from claim 12, and consequently incorporate the indefiniteness issues of claim 12.

Claim 3 recites several viral preparations, including RNA viruses (e.g., retroviruses). Claim 1, from which claim 3 indirectly depends, recites the limitation “releasing the viral DNA” and “quantifying the viral DNA”. Since RNA viruses do not comprise DNA, it is not clear how viral DNA could be released or quantified from RNA virus preparations.
Claim 4 depends from claim 3 and consequently incorporates the indefiniteness issues of claim 3.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3 recites several viral preparations, including RNA viruses (e.g., retroviruses). Claim 1, from which claim 3 indirectly depends, recites the limitation “releasing the viral DNA” and “quantifying the viral DNA”. An assay involving an RNA virus would not have all of the elements of claim 1, and in particular, the requirement in step c) for quantification of viral DNA. Therefore, to the extent that claim 3 is directed to viral preparations that do not include DNA, claim 3 does not further limit claim 1, and is in improper dependent form.

Claim 18 recites that “about 1% to about 100% of the AAV capsids are full”. Claim 17, from which claim 18 depends, recites almost identical language and seems to have the same 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Duplicate Claim Warning
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
As noted above, claim 18 depends from claim 17, recites almost identical language and 
seems to have the same scope as claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nordengrahn (Evaluation of a novel proximity ligation assay for the sensitive and rapid detection of foot-and-mouth disease virus, Veterinary Microbiology, 127, 227-236, 2008) and Rayaprolu (Comparative Analysis of Adeno-Associated Virus Capsid Stability and Dynamics, Journal of Virology, 87(24): 13150-13160, 2013), as evidenced by Shaw (Implementation of a one-step real-time RT-PCR protocol for diagnosis of foot-and-mouth disease, Journal of Virological Methods, 143(1): 81-85, 2007).

Regarding independent claim 1, Nordengrahn teaches …
A method of quantifying a dose of a viral preparation, comprising: (Fig. 1; abstract: “detection of foot-and-mouth disease virus (FMDV) … as few as five TCID50 [tissue culture infectious dose] were detected in individual assays”);
a) quantifying a total number of viral capsids in the viral preparation via a viral-specific PLA assay (Fig. 1; p. 228, right col., para. 3: “2.2 … mAb 1F10 for use as a binding ligand in the 
b) enabling disassembly of the viral capsid, and releasing the viral nucleic acid (Fig. 1, right side, middle step);
c) quantifying the total number of viral DNA in the viral preparation via a viral nucleic acid-specific quantitative PCR assay (Fig. 1; Table 1; p. 231, right col., para. 1: “samples were tested by two real-time [i.e., quantitative] RT-PCR assays … targeting conserved and independent regions of the FMDV genome”).

Regarding the limitation … b) heating the virus preparation to enable disassembly of the viral capsid, Rayaprolu teaches heating viruses from temperatures ranging from approximately 60°C to over 95°C to induce particle disassembly (Figs. 2, 4). 

Regarding the limitation requiring viral DNA (as opposed to RNA), Rayaprolu teaches this limitation (e.g., p. 13150, left col., para. 1: “single-stranded-DNA-packaging viruses … [such as] AAV”).

Regarding dependent claim 3, Rayaprolu teaches wherein the viral preparation is selected from AAV (e.g., abstract).

Regarding dependent claims 5-6, Rayaprolu additionally teaches wherein the heating of step b) is at least at 80°C, as recited in claim 5, and up to 100°C, as recited in claim 6. 

Regarding dependent claim 7, Nordengrahn suggests wherein the method of quantifying the viral capsids and the viral DNA is done within about 4 hours. Specifically, Nordengrahn teaches a PLA assay that takes approximately 2 hours (i.e., a 1 hour incubation followed by PCR for approximately 1 additional hour) (p. 231, left col., para. 2), and a real-time RT-PCR to detect viral nucleic acid that takes 4 hours and 45 min [i.e. “about 4 hours”] (Nordengrahn, p. 231, right col., para. 1, citing Shaw – see Shaw p. 81, right col., para. 2). Since Nordengrahn teaches the two assays being performed in parallel (Fig. 1), it would take “about 4 hours” to complete both of them.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Nordengrahn to incorporate the heating disassembly step of Rayaprolu, and to further incorporate the particular target virus of Rayaprolu. Regarding the heating step, it is known in the art that heating can be used to disassemble virus capsids. The selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. Further, the ordinary artisan would have been able to optimize the heating temperature through routine experimentation in order to customize the assay as needed. The ordinary artisan would have had an expectation of success as optimizing nucleic acid extraction procedures is well-known in the art.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nordengrahn (Evaluation of a novel proximity ligation assay for the sensitive and rapid detection of foot-and-mouth disease virus, Veterinary Microbiology, 127, 227-236, 2008) and Rayaprolu (Comparative Analysis of Adeno-Associated Virus Capsid Stability and Dynamics, Journal of Virology, 87(24): 13150-13160, 2013), as evidenced by Shaw (Implementation of a one-step real-time RT-PCR protocol for diagnosis of foot-and-mouth disease, Journal of Virological Methods, 143(1): 81-85, 2007), as applied to claim 1 above, and further in view of Warrington (WO 2004/099423) and Sommer (Quantification of Adeno-Associated Virus Particles and Empty Capsids by Optical Density Measurement, Molecular Therapy, 7(1): 122-128, 2003).

	Regarding dependent claim 2, Warrington teaches wherein the quantification in a) for viral capsid is determined from a reference standard curve (p. 71, para. to p. 72, para. 1), and Sommer teaches wherein the quantification in c) for viral DNA is determined from a reference standard curve (p. 126, right col., para. 4).

prima facie obvious to modify the method of Nordengrahn plus Rayaprolu, discussed above, to incorporate the use of standard curves in the quantification. The use of standard curves is well-known in the art, and thus would be an obvious matter of design choice. The ordinary artisan would have had an expectation of success as generating and using standard curves is well-known in the art.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nordengrahn (Evaluation of a novel proximity ligation assay for the sensitive and rapid detection of foot-and-mouth disease virus, Veterinary Microbiology, 127, 227-236, 2008) and Rayaprolu (Comparative Analysis of Adeno-Associated Virus Capsid Stability and Dynamics, Journal of Virology, 87(24): 13150-13160, 2013), as evidenced by Shaw (Implementation of a one-step real-time RT-PCR protocol for diagnosis of foot-and-mouth disease, Journal of Virological Methods, 143(1): 81-85, 2007), as applied to claim 1 above, and further in view of Sommer (Quantification of Adeno-Associated Virus Particles and Empty Capsids by Optical Density Measurement, Molecular Therapy, 7(1): 122-128, 2003).

Regarding dependent claim 8, Sommer teaches wherein the viral preparation comprises full-genome containing virus particles and genome-free virus particles. Specifically, Sommer teaches “[b]iosynthesis and assembly of AAV results in the formation of empty capsids that lack a viral genome. The proportion of empty [i.e., genome-free particles] to full [i.e., genome containing particles] particles depends [on several factors]” (p. 125, right col., para. 2 to p. 126, left col., para. 1).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Nordengrahn plus Rayaprolu, discussed above, to incorporate the Sommer targets, as Nordengrahn teaches the need for assays for rapid and sensitive detection of viruses. The ordinary artisan would have been motivated to try the Sommer targets in the modified Nordengrahn assay to determine if the Sommer targets could be detected with the rapid and sensitive modified Nordengrahn assay. The ordinary artisan would have had an expectation of success as Nordengrahn does not limit the viruses that may be targeted with the assay.

Regarding dependent claims 9-11, Sommer teaches further comprising evaluating a percentage or ratio of full viral capsids versus empty viral capsids in the viral preparation (p. 125, right col., para. 2 to p. 126, left col., para. 1: “[b]iosynthesis and assembly of AAV results in the formation of empty capsids that lack a viral genome. The proportion [i.e., ratio or percentage] of empty to full particles depends [on several factors]”), as recited in claim 9, wherein the percentage of full viral capsids is from about 1% to about 100% (p. 126, left col., para. 1: “observed a range from less than 50% empty [i.e., over 50% full] capsids … to over 98% [i.e., less than 2% full]”), as recited in claim 10, and wherein the full viral capsids is from about 60% to about 100% (p. 126, left col., para. 1: “observed a range from less than 50% empty [i.e., over 50% full] capsids), as recited in claim 11.

prima facie obvious to modify the method of Nordengrahn plus Rayaprolu, discussed above, to incorporate the calculation of the percentage or ratio of full versus empty viral capsids. The particular data analysis steps used to evaluate the data generated in the Nordengrahn plus Rayaprolu method would have been an obvious matter of design choice. The ordinary artisan would have had an expectation of success as choosing appropriate data analysis methods is well-known in the art.

Claims 12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordengrahn (Evaluation of a novel proximity ligation assay for the sensitive and rapid detection of foot-and-mouth disease virus, Veterinary Microbiology, 127, 227-236, 2008) and Rayaprolu (Comparative Analysis of Adeno-Associated Virus Capsid Stability and Dynamics, Journal of Virology, 87(24): 13150-13160, 2013) and Sommer (Quantification of Adeno-Associated Virus Particles and Empty Capsids by Optical Density Measurement, Molecular Therapy, 7(1): 122-128, 2003), as evidenced by Shaw (Implementation of a one-step real-time RT-PCR protocol for diagnosis of foot-and-mouth disease, Journal of Virological Methods, 143(1): 81-85, 2007).

Regarding independent claim 12, Nordengrahn teaches …
A method of measuring viral nucleic acids in a viral nucleic acid preparation, comprising: (Fig. 1; abstract: “detection of foot-and-mouth disease virus (FMDV) … as few as five TCID50 [tissue culture infectious dose] were detected in individual assays”);

b) enabling disassembly of the viral capsids, and releasing the viral nucleic acid (Fig. 1, right side, middle step);
c) quantifying the total number of viral DNA in the viral preparation via a viral nucleic acid-specific quantitative PCR assay (Fig. 1; Table 1; p. 231, right col., para. 1: “samples were tested by two real-time [i.e., quantitative] RT-PCR assays … targeting conserved and independent regions of the FMDV genome”).

Regarding the limitations requiring that the target virus is AAV, Rayaprolu (e.g., abstract) and Sommer (e.g., abstract) each teach this limitation 

Regarding the limitation … b) heating the virus preparation to enable disassembly of the viral capsid, Rayaprolu teaches heating viruses from temperatures ranging from approximately 60°C to over 95°C to induce particle disassembly (Figs. 2, 4). 

Regarding the limitation requiring viral DNA (as opposed to RNA), Rayaprolu teaches this limitation (e.g., p. 13150, left col., para. 1: “single-stranded-DNA-packaging viruses … [such as] AAV”).



Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Nordengrahn to incorporate the heating disassembly step of Rayaprolu, and to further incorporate the particular target virus of Rayaprolu. Regarding the heating step, it is known in the art that heating can be used to disassemble virus capsids. The selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination. Further, the ordinary artisan would have been able to optimize the heating temperature through routine experimentation in order to customize the assay as needed. The ordinary artisan would have had an expectation of success as optimizing nucleic acid extraction procedures is well-known in the art.
In addition, regarding the DNA nucleic acid and AAV targets, Nordengrahn teaches the need for assays for rapid and sensitive detection of viruses. The ordinary artisan would have been motivated to try the Rayaprolu targets in the Nordengrahn assay to determine if the Rayaprolu targets could be detected with the rapid and sensitive Nordengrahn assay. The ordinary artisan would have had an expectation of success as Nordengrahn does not limit the viruses that may be targeted with the assay.



Regarding dependent claim 14, Nordengrahn teaches wherein the PLA assay is capable of detecting one or more serotypes of the viral capsid antigen (p. 228, right col., para. 3: “mAb 1F10 for use … in the PLA … capability to recognize all seven FMDV serotypes”; p. 232, left col., paras. 2-3: “FMDV pan-reactivity of mAb 1F10 … mAb 1F10 cross-reacts with the seven serotypes”).

Regarding dependent claims 16-18, Sommer teaches further comprising evaluating a percentage or ratio of full AAV capsids versus empty AAV capsids in the AAV preparation (p. 125, right col., para. 2 to p. 126, left col., para. 1: “[b]iosynthesis and assembly of AAV results in the formation of empty capsids that lack a viral genome. The proportion [i.e., ratio or percentage] of empty to full particles depends [on several factors]”), as recited in claim 16, and wherein the percentage of full AAV capsids is from about 1% to about 100% (p. 126, left col., para. 1: “observed a range from less than 50% empty [i.e., over 50% full] capsids … to over 98% [i.e., less than 2% full]”), as recited in claims 17-18.

prima facie obvious to modify the method of modified Nordengrahn, discussed above, to incorporate the calculation of the percentage or ratio of full versus empty viral capsids. The particular data analysis steps used to evaluate the data generated in the modified Nordengrahn method would have been an obvious matter of design choice. The ordinary artisan would have had an expectation of success as choosing appropriate data analysis methods is well-known in the art.
In addition, the ordinary artisan would have been motivated to apply the teachings of Nordengrahn regarding detecting multiple serotypes when applying the method to other viruses, such as AAV, as doing so would increase the efficiency and decrease the cost of detecting other viruses with multiple serotypes. The ordinary artisan would have had a reasonable expectation of success since different serotypes of AAV are known.

Regarding dependent claim 19, Rayaprolu teaches wherein the AAV capsids have an 
antigen that is selected from the group consisting of: AAV1, AAV2, AAV5 and AAV8 (e.g., abstract), while Sommer teaches AAV3 and AAV6 (p. 126, left col., para. 3)

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of modified Nordengrahn, discussed above, to incorporate the particular target virus of Rayaprolu. Nordengrahn teaches the need for assays for rapid and sensitive detection of viruses. The ordinary artisan would have been motivated to try the Rayaprolu targets in the modified Nordengrahn assay to determine if the Rayaprolu targets could be detected with the rapid and sensitive Nordengrahn assay. The ordinary artisan would 

Regarding dependent claim 20, Nordengrahn teaches wherein the preparation is administered at a specific dose to a subject in need thereof (p. 235, right col., para. 5: “improve quantification of virus particles in the sample … if the actual viral load in a vaccine … is known, this could easily be correlated to the level of protection of vaccinated animal”). In addition, the AAV preparation suggested by Rayaprolu and Sommer is also known to be useful as a treatment, for example, in gene therapy (Rayaprolu: abstract; Sommer: p. 122, left col., para. 1).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of modified Nordengrahn, discussed above, to further incorporate administering the particular target virus of Rayaprolu and Sommer to a subject. Nordengrahn teaches the need for improved therapeutics (e.g., to improve quantification of viral load in a vaccine). The ordinary artisan would have been motivated to try the Rayaprolu and Sommer targets as therapeutic components in the modified Nordengrahn method to determine if the Rayaprolu and Sommer therapeutic components could be improved with the Nordengrahn method. The ordinary artisan would have had an expectation of success as Nordengrahn does not limit the viruses that may be used with the assay.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nordengrahn (Evaluation of a novel proximity ligation assay for the sensitive and rapid detection of foot-and-mouth disease virus, Veterinary Microbiology, 127, 227-236, 2008), Rayaprolu (Comparative Analysis of Adeno-Associated Virus Capsid Stability and Dynamics, Journal of Virology, 87(24): 13150-13160, 2013) and Sommer (Quantification of Adeno-Associated Virus Particles and Empty Capsids by Optical Density Measurement, Molecular Therapy, 7(1): 122-128, 2003), as evidenced by Shaw (Implementation of a one-step real-time RT-PCR protocol for diagnosis of foot-and-mouth disease, Journal of Virological Methods, 143(1): 81-85, 2007), and further in view of Warrington (WO 2004/099423).

	Regarding dependent claim 13, Warrington teaches wherein the quantification in a) for viral capsid is determined from a reference standard curve (p. 71, para. to p. 72, para. 1), and Sommer teaches wherein the quantification in c) for viral DNA is determined from a reference standard curve (p. 126, right col., para. 4).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Nordengrahn plus Rayaprolu, discussed above, to incorporate the use of standard curves in the quantification. The use of standard curves is well-known in the art, and thus would be an obvious matter of design choice. The ordinary artisan would have had an expectation of success as generating and using standard curves is well-known in the art.

Prior Art
Claims 4 and 15 are free of the art. Nordengrahn, discussed above, is the closest art. However, Nordengrahn does not teach or suggest performing both the PLA and qPCR in the same container, whether the “same container” limitation is construed as either a single container with multiple reaction volumes (e.g., a multiwell plate) or as a single container with a single reaction volume. In addition, there is no other art that suggests performing PLA and qPCR in the same container. Further, as to the embodiment where the PLA and qPCR would be performed in the same reaction volume, there would not appear to be any motivation to combine these two assays, as doing so would increase the likelihood of, e.g., generating undesirable reactions.

Conclusion
Claims 1-20 are being examined, and are rejected. Claims 1 and 20 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637